DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
When amending elected independent claims 1 and 15, applicant also amended previously withdrawn independent claim 9 by including features similar to that added to claim 1. Applicant cancelled claims 10-12 and amended claims 13 and 14. Claims 9, 13 and 14 are rejoined and examined.  

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendments and Arguments
Regarding an argument filed on 05/03/2021, the examiner explained during an interview that the secondary reference (Shi et al., “Knowledge-Based Semantic Embedding for Machine Translation”, 2016) did not “teaching away” of using an encoder-decoder neural network machine translation model. Shi just proposed an enhancement or improvement to the existing neural machine translation method by including semantic information. The encoder portion of a KBSE neural network is described in the section 2.1 and decoder portion in the section 2.2. 

To advance the prosecution, Mr. Brantley Shumaker (Reg. 56,588) sent a proposed amendment based on a discussion. After a further discussion, Mr. Shumaker sent a revised version of the proposed amendment and authorized the examiner to enter the proposed amendment. Rejections under §103 have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brantley Shumaker (Reg. 56,588) on 05/06/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:
 
1.	(Currently Amended)  A method implemented using one or more processers, comprising:
capturing a spoken utterance at a microphone to generate audio data, wherein the spoken utterance is spoken in a first language; 
performing speech recognition processing on the audio data to generate speech-recognition output; 
applying the speech-recognition output as input across a trained encoder-decoder machine translation model to generate output, wherein the output comprises second language translation of the speech-recognition output from the first language 
determining an intent conveyed by the spoken utterance based on the canonical second language translation; and
performing one or more responsive actions based on the intent;
wherein the encoder-decoder machine translation model [[is]] was trained previously to map a plurality of syntactically-distinct but semantically-similar second language translation, wherein the encoder-decoder machine translation model was trained previously by:
processing the plurality of phrases in the first language based on the encoder-decoder machine translation model to generate a plurality of syntactically-distinct but semantically-similar second language translations; and
comparing the plurality of syntactically-distinct but semantically-similar second language translations to the canonical second language translation to generate corresponding errors, whereby the encoder-decoder machine translation model was trained previously based on the corresponding errors



4.	(Currently Amended)  The method of claim 1 encoder-decoder machine translation model syntactically-different but semantically-related phrases in the first language to the same canonical translation.  

5.	(Currently Amended)  The method of claim 1 encoder-decoder machine translation model syntactically-different but plurality of semantically-related phrases in the first language to a lower number of semantic embeddings.  

6.	(Currently Amended)  The method of claim 1, further comprising:
capturing another spoken utterance at the same microphone or a different microphone to generate additional audio data, wherein the another spoken utterance is spoken in a third language; 
performing speech recognition processing on the additional audio data to generate additional speech-recognition output; 
applying the additional speech-recognition output as input across the trained machine translation model to generate additional output, wherein the additional output comprises second language translation of the speech-recognized text; 
determining an additional intent conveyed by the another spoken utterance based on the canonical translation; and
performing one or more additional responsive actions based on the additional intent;
wherein the encoder-decoder machine translation model is trained to map a plurality of semantically-related phrases in the third language to the same canonical translation, wherein the canonical translation varies syntactically from at least some of the plurality of semantically-related phrases in the third language.  
7.	(Currently Amended)  The method of claim 1, wherein the trained encoder-decoder machine translation model 

8.	(Currently Amended)  The method of claim 1, wherein determining the intent comprises performing natural language processing on the canonical second language translation to determine the intent.  

9.	(Currently Amended)  A method of training [[a]] encoder-decoder machine translation model to map a plurality of syntactically-distinct but semantically-similar phrases in a first language to a single canonical second language translation, comprising:

processing the plurality of syntactically-distinct but semantically-similar phrases in the first language based on the encoder-decoder machine translation model to generate a plurality of syntactically-distinct but semantically-similar second language translations; 

comparing the plurality of syntactically-distinct but semantically-similar second language translations to the single canonical second language translation to generate corresponding errors; and
training the encoder-decoder machine translation model based on the corresponding errors.




10-12.	(Canceled)
  
13.	(Currently Amended)  The method of claim 9 encoder-decoder machine translation model syntactically-distinct but semantically-related phrases in the first language to the single canonical second language translation.  

14.	(Currently Amended)  The method of claim 9 encoder-decoder machine translation model syntactically-distinct but semantically-related phrases in the first language to a lower number of semantic embeddings.  

15.	(Currently Amended)  A system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to:
capture a spoken utterance at a microphone to generate audio data, wherein the spoken utterance is spoken in a first language; 
perform speech recognition processing on the audio data to generate speech-recognition output; 
apply the speech-recognition output as input across a trained encoder-decoder machine translation model to generate output, wherein the output comprises second language translation of the speech-recognition output from the first language 
determine an intent conveyed by the spoken utterance based on the canonical second language translation; and
perform one or more responsive actions based on the intent;
wherein the encoder-decoder machine translation model was trained previously to map a plurality of syntactically-distinct but semantically-similar phrases in the first language to the same canonical second language translation, wherein the encoder-decoder machine translation model was trained previously by:
processing the plurality of phrases in the first language based on the encoder-decoder machine translation model to generate a plurality of syntactically-distinct but semantically-similar second language translations; and
comparing the plurality of syntactically-distinct but semantically-similar second language translations to the canonical second language translation to generate corresponding errors, whereby the encoder-decoder machine translation model was trained previously based on the corresponding errors.


16-17.	(Canceled)  

18.	(Currently Amended)  The system of claim 15 encoder-decoder machine translation model syntactically-different but semantically-related phrases in the first language to the same canonical second language translation.  

19.	(Currently Amended)  The system of claim 15 encoder-decoder machine translation model syntactically-different but semantically-related phrases in the first language to a lower number of semantic embeddings.  

20.	(Currently Amended)  The system of claim 15, wherein the intent is determined based on a mapping between the canonical second language translation and the intent.


Allowable Subject Matter
Claims 1, 4-9, 13-15 and 18-20 are allowed. 

The following is an examiner’s statement of reasons for allowance:
claimed “a plurality of syntactically-distinct but semantically-similar phrases”) into a single target sentence (claimed “a canonical second language translation”). This concept is illustrated in Fig. 2, wherein multiple German phrases are translated into a single English phrase. 

Independent claims 1, 9 and 15 recite limitations related to obtaining error signals for training a neural translation model using a gradient descent algorithm. The claimed features are based on a disclosure ([0072-0076], Fig. 2) and defined by the following limitations:

“processing the plurality of syntactically-distinct but semantically-similar phrases in the first language based on the encoder-decoder machine translation model to generate a plurality of syntactically-distinct but semantically-similar second language translations;
comparing the plurality of syntactically-distinct but semantically-similar second language translations to the single canonical second language translation to generate corresponding errors;
training the encoder-decoder machine translation model based on the corresponding errors.”
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner performed an extensive update search and discovered several references related to neural network based machine translation. For the completion of prior art record, these references are included in the attached PTO-892 form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659